Citation Nr: 0805406	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 2004 rating actions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  In those decisions the RO, in 
pertinent part, denied entitlement to service connection for 
COPD secondary to asbestos exposure.


FINDINGS OF FACT

1.  There is no factual, verifiable or corroborating evidence 
of record supporting the veteran's contentions of exposure to 
asbestos during service; it is well established that post-
service, the veteran was employed for 35 years working with 
asbestos products.

2.  There is no competent medical evidence establishing a 
link between service (to include asbestos exposure, if any) 
and currently diagnosed COPD.


CONCLUSION OF LAW

COPD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in January and 
August 2003, and March 2004, prior and subsequent to the 
initial decisions on the claim made in February and June 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection, 
specifically based on the theory of exposure to asbestos.  
Specifically, the 2003 and 2004 letters stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The veteran was also provided with two 
opportunities to complete asbestos exposure questionnaire 
forms and completed both of them in 2003.

In addition, the RO notified the veteran in the 2003 and 2004 
letters about the information and evidence that VA will seek 
to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claim with 
appropriate evidence.

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the hearing loss claim 
and thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in April 2006.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Moreover, the Board concludes 
below that the veteran is not entitled to service connection 
for his claimed disorder.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were reviewed by both the RO and the Board in 
connection with his claim.  The record also contains 
pertinent and copious post-service private and VA medical 
records.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

VA regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, subsections (B) and (C) were 
not met.  The service medical records do not show any lung or 
heart problems in service.  There is no independent 
verification of asbestos exposure during service anywhere in 
the veteran's file.  There is no competent evidence on file 
which indicates that the veteran's claimed disability, COPD, 
is associated with an established event, injury, or disease 
in service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

Accordingly, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating the claim and the veteran has not indicated 
that he has any additional evidence or information to provide 
in support of his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).



Factual Background

Service personnel records reflect that the veteran served as 
both a light and heavy vehicle driver and motor transport 
operator during service.  The veteran's DD Form 214 shows 
that his MOS was motor transport operator.

Service medical records (SMRs) show that on enlistment 
examination conducted in September 1969, clinical evaluation 
of the lungs, chest and heart were normal and an X-ray film 
of the chest was negative.  The veteran gave a history of 
shortness of breath and chronic colds.  He indicated that he 
had worked in the installation business prior to entering 
service.  The examiner explained that the veteran had 
experienced frequent colds, hay fever and shortness of breath 
after exertion.  In October and November 1969, the veteran 
was treated for symptoms of coughing and vomiting, assessed 
as nervous cough and smoker's cough.  

On periodic examination conducted in February 1970, clinical 
evaluation of the lungs, chest and heart were normal and an 
X-ray film of the chest was normal.  The examiner explained 
that the veteran experienced frequent head colds and hay 
fever with dusty air.  In August 1970, the veteran was 
treated in the emergency room for a viral infection 
manifested by symptoms including chills, fever and headache.  
At that time, examination of the chest was clear.  In April 
1971, the veteran was treated on an emergent basis for 
pneumonia of the right middle and lower lobe, which was 
treated and described as cured later in April 1971.  The 
separation examination report, dated in late April 1971, 
reflects that clinical evaluation of the lungs, chest and 
heart were normal and an X-ray film of the chest was 
negative.  

The veteran underwent a VA examination in June 1972, at which 
time chest X-ray films revealed no significant cardiovascular 
or pulmonary abnormality.  

The record contains a letter authored by the veteran which 
was received by VA in August 1974.  The letter indicates that 
the veteran had joined a union of heat and frost insulators 
in December 1968 and had worked as an apprentice in this 
service area prior to entering service and returned to work 
with a local contractor doing this type of work in September 
1971 until November 1972 when he was laid off.  He indicated 
that, in September 1973, he returned to work with an 
insulation company in Wisconsin, but was again laid off after 
3 weeks.  

In October 2002, the veteran filed an original service 
connection claim for COPD, indicating that this disability 
began in 1982 and reporting that it was treated in January 
2000.  

A private medical record dated in March 1990 shows that the 
veteran was seen for evaluation of asbestosis.  A history of 
a diagnosis of asbestosis given in 1983 was noted.  The 
history also indicated that the veteran had been smoking 
since he was 16 years old and continued at the rate of 1 to 2 
packs a day.  The report indicated that the veteran graduated 
from high school in 1969 and became an asbestos worker, 
involved in the application and delivery of asbestos pipe 
insulation and had worked with asbestos products until the 
present time, not having worn any type of protection until 
1972.  Following review of recent chest X-ray films and 
examination of the veteran, the doctor opined that the 
veteran's primary respiratory problems did not relate to 
asbestos, but related primarily to smoking, as pulmonary 
function studies appeared to show an obstructive process.  
The doctor concluded that the veteran's obstructive disease 
was almost undoubtedly related entirely to cigarette smoking. 

The record contains a June 1996 medical statement from a 
doctor associated with Consulting Lung Specialists, Dr. P., 
indicating that the veteran had been referred there by a 
private attorney for evaluation of abnormal chest X-ray 
films.  The veteran's significant asbestos exposure history 
resulting in pleural plaques was noted.  The doctor indicated 
that he had reviewed the veteran's chest X-ray films, dated 
from December 1986 to February 1995, 12 in total, all of 
which were quite similar, inasmuch as they showed no evidence 
of interstitial lung disease.  It was noted that the most 
recent films showed left pleural plaque.  The doctor 
indicated that a CT scan of the chest was done in June 1996 
which revealed pleural plaque and no evidence of interstitial 
lung disease.  He stated that the veteran's biggest problem 
was COPD due to tobacco use and noted that pulmonary function 
testing reflected the development of pulmonary emphysema.  
The doctor also specifically opined that there was no 
evidence of asbestosis (asbestos related interstitial lung 
disease).  The doctor opined that the veteran's pulmonary 
impairment was 100 percent related to tobacco use.  (Evidence 
reflects that prior to giving this statement, the same doctor 
provided a medical statement in April 1996 in which he opined 
that left lower lobe abnormality represented a pleural plaque 
due to prior asbestos exposure, but noted that recent X-ray 
films showed no evidence of interstitial lung disease; the 
doctor indicated that he wished to review old chest X-ray 
films to provide a more definitive opinion.)  In a May 1996 
record, that same doctor explained that pleural plaques by 
themselves caused no pulmonary disability and were simply a 
sign of prior asbestos exposure.

Dr. P. provided a medical statement in August 1999 following 
evaluation of the veteran due to complaints of increased 
dyspnea.  Dr. P. discussed the conclusions he had made in 
1996 and indicated that the veteran had not stopped smoking.  
The doctor stated that there was no question that the veteran 
had sustained significant asbestos exposure, having worked 
for 31 years with asbestos installation.  Dr. P. reviewed 
pulmonary function tests done in June 1999 and a chest X-ray 
film of August 1999.  Dr. P. opined that the veteran's 
worsening dyspnea was due to COPD with rapid decline in 
spirometric lung function due to continued tobacco use.  The 
doctor added that the veteran did have asbestos related 
pleural plaques, without evidence of asbestosis.  

Private medical records reflect that imaging of the chest 
done in September 1999 was interpreted by the radiologist as 
revealing minimal bilateral pleural thickening associated 
with calcification and a suggestion of very minimal 
interstitial changes in the lung bases, consistent with 
changes of asbestosis.  However, the record contains an entry 
dated later in September 1999, authored by the doctor (Dr. 
P.) who ordered that chest imaging, reviewing the findings 
and the interpretation of the radiologist, and concluding 
that the interstitial changes were most likely atelectasis, 
without clinical indication of asbestosis.   

Private medical records from the General Clinic dated from 
June 2001 to September 2002 show treatment for smoking; 
bronchitis; bronchospasm (described as probably secondary to 
smoking); questionable asbestosis and pulmonary disease 
(January 2002); asbestos exposure, heavy smoking, and mild 
COPD (March 2002).
VA records dated from 2001 to 2003 include a May 2001 entry 
indicating that the veteran has a medical history of 
asbestosis diagnosed in 1978.  Chronic smoking of 11/2 packs a 
day was reported.  The impressions included COPD and 
asbestosis, according to the veteran.  Further testing was 
recommended.  When seen in July 2002, the assessments 
included COPD with acute bronchitis and tobacco abuse.  An 
entry dated in January 2003 documents an impression of COPD 
with recent hospitalization for acute exacerbation.  A 
September 2003 record shows that the veteran was seen with 
complaints of dyspnea on exertion.  At that time, it was 
noted that the veteran had emphysema and pleural plaques 
which were calcified and typical of asbestos.  Impressions of 
asbestos pleural plaque and moderately severe COPD were made.

Private medical records dated in December 2002 reflect that 
chest films revealed hyperinflation and bibasilar fibrosis 
consistent with COPD and that the veteran was treated for 
COPD exacerbation at that time.

The record contains an asbestos exposure questionnaire 
completed by the veteran in January 2003.  Therein he 
reported that he sustained asbestos exposure in November 1970 
during training at Fort Polk and indicated that he had been 
exposed to asbestos post service until about 2002.  He also 
reported asbestos exposure while serving on military duty in 
Germany.  The veteran described his exposure in service as 
occurring when he was a truck driver changing tires on trucks 
and working in the maintenance shop on asbestos filled 
brakes.  He further reported that after service, he had a 4 
year apprenticeship with a heat frost and asbestos workers 
union, which was funded by VA.  He indicated that he was 
hospitalized during service in Germany for a lung problem.  
In a statement provided by the veteran dated in February 
2003, he indicated that his asbestos exposure was sustained 
during the course of repairing transport vehicles and working 
in and around the maintenance shop.  He also reported that 
while in service, his living quarters were remodeled and dry 
wall was removed exposing him to dust, paint chips and 
possibly asbestos.  He provided for the record photographs of 
himself and the maintenance shop where he was assigned.

In March 2003, the veteran provided a statement discussing 
his recent treatment sources and indicated that he was no 
longer able to be employed in asbestos related work, as he 
had for the past 35 years, due to loss of breath.  In 
addition, the veteran provided a second asbestos exposure 
questionnaire completed in March 2003.  Therein, the veteran 
claimed that his asbestos exposure extended from 1969 to 
1971, was sustained during the course of transport 
maintenance and occurred at Fort Polk and in Germany.  The 
veteran generally indicated that his father worked with 
asbestos and that he himself worked in the asbestos field for 
35 years.   

VA records dated in 2004 and 2005 include COPD, but not 
asbestosis, as a currently diagnosed problem.

In July and August 2005, the veteran's records from the 
Social Security Administration (SSA) were requested which 
were largely duplicative of evidence already of record.  That 
evidence does show that SSA disability benefits were granted 
in an April 2004 decision effective from December 2001, based 
on a primary diagnosis of COPD and a secondary diagnosis of 
asbestosis.

In his August 2005 substantive appeal the veteran stated that 
asbestos had a 30 year latency period and claimed that he was 
exposed to asbestos many times during service.

Legal Analysis

The veteran contends that he is entitled to service 
connection for COPD related to claimed asbestos exposure 
sustained during service.  He maintains that maintenance work 
performed on trucks and transport vehicles during service 
from 1969 to 1971, and renovation of his living quarters in 
Germany at some point during service resulted in exposure to 
asbestos.  The record well establishes that post-service, the 
veteran was employed as an asbestos worker for more than 30 
years and that he smoked heavily, one to two packs of 
cigarettes, from age 16 until at least 2000. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The RO sent the appellant at least two 
letters requesting dates and places that the veteran was 
exposed to asbestos in service, the method of exposure, his 
complete employment history pre-and post-service, and medical 
evidence that shows the diagnosis of the disease caused by 
asbestos.

The veteran submitted statements, dated in January and March 
2003, contending that he was exposed to asbestos from 1969 to 
1971 during service at both Fort Polk and in Germany.  He 
alleges that he had sustained asbestos exposure from working 
on vehicle brakes and tires and performing maintenance on 
vehicles in the maintenance shop and in Germany during which 
time his living quarters were being renovated.  The Court has 
held that "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard (or 
any other type of) service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

As for the veteran's claimed exposure to asbestos in service, 
this is neither presumed in any way, as discussed above, nor 
established in this case.  The service personnel records 
indicate that the veteran served as a light and heavy vehicle 
driver and motor transport operator during service and that 
he was on active duty for not even two years.  Following 
service, and as well documented in the files and specifically 
reported by the veteran, he worked in asbestos related 
employment fields for over 30 years post-service, including 
asbestos pipe installation and insulation work.  The record 
contains positively no corroborative or factual evidence that 
the veteran was exposed to asbestos during active duty at any 
time.  In fact, the first mention of in-service asbestos 
exposure was claimed by the veteran about 30 years after his 
discharge from service and just prior to filing his VA 
compensation claim in 2002 using this theory of entitlement.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Moreover, 
medical records and other documented evidence dated prior to 
at least 2001 do not specifically discuss any reported 
history of inservice asbestos exposure.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than (remote) history as reported by 
the veteran).  

The veteran's service medical records are devoid of any 
complaints, diagnoses, or treatment for any lung or heart 
conditions, to include COPD.  The veteran was treated in 
April 1971 for an acute case of pneumonia which was described 
as resolved by late April 1971.  Significantly, the 
separation examination report dated in late April 1971 
reflects that clinical evaluation of the lungs, chest and 
heart were normal and an X-ray film of the chest was 
negative.  Similarly, when examined by VA in June 1972, just 
about a year after the veteran's discharge from service, 
chest X-ray films revealed no significant cardiovascular, or 
pulmonary abnormality.  Accordingly, it is clear that COPD, 
and in fact no abnormality of the lungs, chest or heart 
(other than pneumonia which was acute and resolved), was 
identified or diagnosed in service or during the first post 
service year.

It appears that COPD was diagnosed at least as early as 1990.  
However, this condition has been repeatedly linked to the 
veteran's long-standing history of smoking and not even in 
one instance was it linked by competent medical evidence or 
opinion to service or to any incident therein, to include 
claimed exposure to asbestos.  The record also appears to 
include some remote (1978, 1982-3) or more recent 
questionable diagnoses of asbestosis; to the extent 
diagnosed, this condition was never etiologically linked by 
competent medical evidence to the veteran's period of service 
or to claimed asbestos exposure sustained therein.  Pleural 
plaque also routinely shown many years after service by chest 
X-ray films and imaging, while linked by competent evidence 
to asbestos exposure, was never etiologically linked to 
service or to (unsubstantiated reports of) in-service 
asbestos exposure. 

Although the evidence shows the presence of the currently 
claimed disability (i.e., COPD), such evidence, alone, is 
insufficient to establish service connection.  There must be 
competent evidence establishing an etiological relationship 
between an injury or disease in service and the current 
disability.  The veteran, as a lay person, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements pertaining to etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

To the extent that it is argued that the grant of SSA 
disability benefits is probative and favorable evidence which 
supports the veteran's VA disability claim, the Board 
observes that while a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  Nevertheless, VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  In this case, the medical evidence relied upon 
by the SSA which led to the grant of disability benefits is 
essentially duplicative of much of the evidence summarized 
herein, and does not in any way implicate the veteran's 
period of service as a causal or contributing factor to his 
diagnosed COPD or asbestos exposure, clearly sustained for 
decades post-service.   

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the veteran suffered an 
injury or disease in service (i.e., exposure to asbestos).  
Further, there is no competent medical evidence that the 
currently claimed disability, COPD, is related to service.  
In deciding whether the claimed benefits are warranted, VA 
must determine whether the evidence supports the claims or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for COPD due to claimed in-service asbestos exposure is 
denied.


ORDER

Entitlement to service connection for COPD, claimed as a 
result of asbestos exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


